Citation Nr: 1014457	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  05-19 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for degenerative arthritis of the lumbar spine 
with intervertebral disc syndrome (IVDS) and bilateral lower 
extremity radiculopathy.  

2.  Entitlement to an initial disability rating in excess of 
20 percent for degenerative arthritis of the lumbar spine 
with IVDS and bilateral lower extremity radiculopathy  on an 
extra-schedular basis under 38 C.F.R. § 3.321(b)(1).

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.	


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service from May 1980 to May 
1983.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a November 2004 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The Board remanded this case in August 2008 for further 
development.  After completion of this development, the case 
has now been returned to the Board for further appellate 
consideration.

In this decision, the Board will go ahead and adjudicate the 
issue of an initial disability rating in excess of 20 percent 
for degenerative arthritis of the lumbar spine with IVDS and 
bilateral lower extremity radiculopathy on a schedular basis.  
However, having determined that a referral for an extra-
schedular evaluation is necessary pursuant to 38 C.F.R. 
§ 4.16(b) and 38 C.F.R. § 3.321(b), as discussed below, the 
Board is remanding the TDIU and increased rating issues for 
consideration of an extra-schedular evaluation by the Under 
Secretary for Benefits or Director of Compensation and 
Pension Service.  The remand to the RO will be via the 
Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Under the current criteria, the Veteran's lumbar spine 
IVDS disability, even with consideration of his complaints of 
pain and other functional loss, does not cause forward 
flexion of the thoracolumbar spine to 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine.  In 
addition, there is no objective evidence of incapacitating 
episodes as defined by VA regulation.  

2.  The Veteran has at most "mild" and intermittent 
bilateral radiculopathy in the left and right lower 
extremities, associated with his service-connected lumbar 
spine disability.  


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial disability rating 
higher than 20 percent for degenerative arthritis and IVDS of 
the lumbar spine.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 
4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5242, 
5243 (in effect as of September 26, 2003).  

2.  The criteria are met for a separate initial disability 
rating of 10 percent, but no greater, for radiculopathy of 
the right lower extremity associated with the Veteran's 
service-connected lumbar spine disability.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.7, 4.21, 4.124a, Diagnostic Code 8520 
(2009).  

3.  The criteria are met for a separate initial disability 
rating of 10 percent, but no greater, for radiculopathy of 
the left lower extremity associated with the Veteran's 
service-connected lumbar spine disability.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.7, 4.21, 4.124a, Diagnostic Code 8520 
(2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the Veteran dated in August 2004 and 
February 2008.  Those letters effectively satisfied the 
notification requirements of the VCAA consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing 
him about the information and evidence not of record that was 
necessary to substantiate his initial service connection and 
subsequent higher initial rating issues for his IVDS; (2) 
informing him about the information and evidence the VA would 
seek to provide; and (3) informing him about the information 
and evidence he was expected to provide.  See also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

Furthermore, the February 2008 letter from the RO further 
advised the Veteran of the elements of a disability rating 
and an effective date, which are assigned when service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  

With regard to the timing of notice, VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini II, 18 Vet. App. at 120 (2004).  In the present 
case, the Board sees the RO did not provide the Veteran with 
all VCAA notice prior to the November 2004 adverse 
determination on appeal.  But in Pelegrini II, the U.S. Court 
of Appeals for Veterans Claims (Court) also clarified that in 
these situations VA does not have to vitiate that decision 
and start the whole adjudicatory process anew, as if that 
decision was never made.  Id.  Rather, VA need only ensure 
the Veteran receives (or since has received) content-
complying VCAA notice, followed by readjudication of his 
claims, such that he is still provided proper due process.  
In other words, he must be given an opportunity to 
participate effectively in the processing of his claims.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) recently held that a Statement of the 
Case (SOC) or Supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV).  In fact, as a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, VA cured the timing notice defect by issuing all 
additional VCAA notice letters prior to readjudicating the 
case by way of the November 2009 SSOC.  Therefore, because VA 
cured the timing error and because the claimant did not 
challenge the sufficiency of the notice, the Board has not 
erred in finding that VA complied with its duty to notify.  
In essence, the timing defect in the notice has been 
rectified, such that there is no prejudicial error in the 
timing of VCAA notice.  Prickett, 20 Vet. App. at 376.  As 
such, the Board concludes prejudicial error in the timing or 
content of VCAA notice has not been demonstrated.  See 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency).

However, with regard to the content of VCAA notice, it is 
noted the claim at issue stems from an initial rating 
assignment.  In this regard, the Court has held that an 
appellant's filing of a notice of disagreement (NOD) 
regarding an initial disability rating or effective date, 
such as the case here, does not trigger additional section 
5103(a) notice.  Indeed, the Court has determined that to 
hold that section 5103(a) continues to apply after a 
disability rating or an effective date has been determined 
would essentially render sections 7105(d) and 5103A and their 
implementing regulations insignificant and superfluous, thus 
disturbing the statutory scheme.  Dingess at 491, 493, 500-
501.

The Court, however, more recently clarified its holding in 
Dingess, indicating it was limited to situations where 
service connection was granted and the disability rating and 
effective date assigned prior to the enactment of the VCAA - 
so prior to November 9, 2000.  If, as here, this did not 
occur until after that date, the Veteran is entitled to pre-
decisional notice concerning all elements of his claims, 
including these downstream disability rating and effective 
date elements.  And if he did not receive this notice, for 
whatever reason, it is VA's obligation to explain why this is 
not prejudicial error, i.e., harmless.  See Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

Notwithstanding its holding in Dunlap, the Court most 
recently clarified in Goodwin v. Peake, 22 Vet. App. 128, 137 
(2008), that where a service connection claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to any downstream initial 
rating and effective date elements.  The Court added that its 
decision was consistent with its prior decisions in Dingess 
and Dunlap, supra.  In this regard, the Court emphasized its 
previous holding in Dingess that "once a decision awarding 
service connection, a disability rating, and an effective 
date has been made, section 5103(a) notice has served its 
purpose, and its application is no longer required because 
the claim has already been substantiated."  Dingess, 19 Vet. 
App. at 490.  Thereafter, once a NOD has been filed, only the 
notice requirements for rating decisions and SOCs described 
within 38 U.S.C. §§ 5104 and 7105 control as to the further 
communications with the appellant, including as to what 
"evidence [is] necessary to establish a more favorable 
decision with respect to downstream elements ...."  Id.  
                  
Appling the above analysis to the present case, the Board 
concludes prejudicial error in the timing or content of VCAA 
notice has not been demonstrated.  See again Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice 
deficiency).
 
In particular, with respect to content, the RO actually 
provided the Veteran with downstream Dingess notice in 
February 2008 pertaining to the disability rating and 
effective date elements of his lumbar spine claim.  Further, 
after the Veteran filed an NOD as to a higher initial rating 
for his lumbar spine, the additional notice requirements 
described within 38 U.S.C. §§ 5104 and 7105 were met by the 
May 2005 SOC and subsequent SSOCs.  Specifically, these 
documents provided the Veteran with a summary of the 
pertinent evidence as to his lumbar spine claim, a citation 
to the pertinent laws and regulations governing a higher 
rating for his lumbar spine, and a summary of the reasons and 
bases for the RO's decision to deny a higher rating for 
lumbar spine.  Furthermore, with regard to additional notice 
requirements for increased rating claims, the VCAA letters, 
taken together, are compliant with the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
That is, the Veteran was advised of the evidentiary and legal 
criteria necessary to substantiate a higher initial rating.  
In any event, the Federal Circuit recently vacated the 
Court's previous decision in Vasquez-Flores concluding that 
generic notice in response to a claim for an increased rating 
is all that is required.  See Vazquez-Flores v. Shinseki, 580 
F.3d 1270, 1277 (2009).  Therefore, prejudice as to notice 
provided for the downstream initial rating and effective date 
elements of his lumbar spine issue has not been established, 
such that there is no prejudicial error in the content of 
VCAA notice.  See Shinseki, supra.  

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs), Social Security 
Administration (SSA) records, relevant VA treatment records, 
and afforded the Veteran several VA medical examinations to 
determine the severity of his lumbar spine disability.  The 
Veteran has submitted personal statements and argument from 
his representative.  This case was also remanded by the Board 
in August 2008 to further assist the Veteran.  The Board is 
also satisfied as to compliance with its August 2008 remand 
directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding 
that only substantial compliance, rather than strict 
compliance, with the terms of a Board engagement letter 
requesting a medical opinion is required).  Specifically, the 
RO was instructed to secure SSA disability records and to 
afford the Veteran a VA examination that addressed his IVDS 
as well as the neurological manifestations of his lumbar 
spine disability.  The RO has complied with these 
instructions.  As there is no indication that additional 
relevant evidence remains outstanding, the Board is satisfied 
that the duty to assist has been met for the lumbar spine 
claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  



Governing Laws and Regulations for Higher Disability Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2009).  The basis of disability evaluations 
is the ability of the body as a whole, or of the psyche, or 
of a system or organ of the body to function under the 
ordinary conditions of daily life including employment.  38 
C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the Veteran's favor.  38 C.F.R. § 4.3.  

Since the Veteran has perfected an appeal as to the 
assignment of an initial rating following the initial award 
of service connection for his lumbar spine disability, the 
Board is required to evaluate all the evidence of record 
reflecting the period of time between the effective date of 
the initial grant of service connection (July 28, 2004) until 
the present.  This may result in "staged ratings" based 
upon the facts found during the period in question.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  That is to 
say, the Board must consider whether there have been times 
since the effective date of his award when his disabilities 
have been more severe than at others.  See again Fenderson, 
12 Vet. App. at 125-26.  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the Veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  The provisions 
of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

With any form of arthritis, painful motion is an important 
factor of disability.  Joints that are actually painful, 
unstable, or malaligned, due to healed injury, should be 
entitled to at least the minimum compensable rating for the 
joint.  Special note should be taken of objective indications 
of pain on pressure or manipulation, muscle spasm, 
crepitation, and active and passive range of motion of both 
the damaged joint and the opposite undamaged joint.  38 
C.F.R. § 4.59.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In 
essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Analysis - Higher Rating for Lumbar Spine

Significantly, the criteria for spine disorders were amended 
in September 2002 and again in September 2003.  See 67 Fed. 
Reg. 54,345-54,349 (Aug. 22, 2002); 68 Fed. Reg. 51,454 
(Aug. 27, 2003).  In this case, the Veteran's claim on appeal 
was received in July 2004, subsequent to the final 
amendments.  Thus, only the most current version of the 
rating criteria (i.e., the September 2003 amendments) is for 
application.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3-2000.  See 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 
7-2003.    

Historically, the Veteran was service-connected for arthritis 
of the lumbosacral spine in the November 2004 rating decision 
on appeal.  His lumbar spine arthritis was evaluated as 20 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5237, lumbosacral strain (2009).  But given VA X-ray findings 
of arthritis in September 2004, a more appropriate evaluation 
would be under 38 C.F.R. § 4.130, Diagnostic Code 5242, 
degenerative arthritis.  And most recently, the March 2009 VA 
examiner in a September 2009 addendum confirmed a diagnosis 
of IVDS based on a November 2007 magnetic resonance imaging 
(MRI) report revealing a disc bulge and spondylolysis.  As 
such, VA could evaluate the Veteran's back disorder under 
multiple diagnostic codes - 5237 (lumbosacral strain), 5242 
(arthritis), and 5243 (intervertebral disc syndrome).  In 
this decision, the Board will evaluate the disability under 
Diagnostic Code 5243 for IVDS because it ultimately provides 
the most favorable potential rating for the Veteran.  

That is, under the current September 2003 amendments, under 
Diagnostic Code 5243 the Veteran's IVDS can be evaluated 
under the General Rating Formula for Diseases and Injuries of 
the Spine, or under the Formula for Rating IVDS Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  Moreover, the previous September 2002 
amendments for IVDS under Diagnostic Code 5293 similarly 
explained that IVDS is evaluated either on the basis of 
incapacitating episodes or by combining under 38 C.F.R. 
§ 4.25 separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  This interpretation of Diagnostic Code 5243 is 
important to the determination of the correct rating in the 
present case, as possible incapacitating episodes, orthopedic 
manifestations, and neurologic manifestations are all for 
consideration.   

Under the current September 2003 amendments, according to the 
Formula for Rating IVDS Based on Incapacitating Episodes:

A 10% rating requires evidence of incapacitating 
episodes having a total duration of at least 1 week 
but less than 2 weeks during the past 12 months.  

A 20% rating requires evidence of incapacitating 
episodes having a total duration of at least 
2 weeks but less than 4 weeks during the past 
12 months.  

A 40% rating requires evidence of incapacitating 
episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 
12 months.  

A 60% rating requires evidence of incapacitating 
episodes having a total duration of at least 
6 weeks during the past 12 months.  

Note 1:  For purposes of evaluations under 
Diagnostic Code 5243, an incapacitating episode is 
a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a 
physician.  

Note 2:  If intervertebral disc syndrome is present 
in more than one spinal segment, provided that the 
effects in each spinal segment are clearly 
distinct, each segment will be evaluated on the 
basis of incapacitating episodes or under the 
General Rating Formula for Diseases and Injuries of 
the Spine, whichever method results in a higher 
evaluation for that segment.  

38 C.F.R. § 4.71a, Diagnostic Code 5243 (in effect after 
September 26, 2003).  

Under the current September 2003 amendments, IVDS may also be 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine:

With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area 
of the spine affected by residuals of injury or 
disease:  

A 20% rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 
120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; 
or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  

A 30% evaluation is assigned for forward flexion of 
the cervical spine to 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  

           A 40% rating requires evidence of unfavorable 
ankylosis of the entire cervical spine; or, forward 
flexion of the thoracolumbar spine to 30 degrees or 
less; or, favorable ankylosis of the entire 
thoracolumbar spine.  

A 50% evaluation will be assigned with evidence of 
unfavorable ankylosis of the entire thoracolumbar 
spine.  

A 100% rating requires evidence of unfavorable 
ankylosis of the entire spine.  

Note (1):  Evaluate any associated objective 
neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  

Note (2):  (See also Plate V)  For VA compensation 
purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right 
lateral flexion is zero to 30 degrees, and left and 
right lateral rotation is zero to 30 degrees.  The 
combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical 
spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for 
each component of spinal motion provided in this 
note are the maximum that can be used for 
calculation of the combined range of motion.  

Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more 
of the following: difficulty walking because of a 
limited line of vision; restricted opening of the 
mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on 
the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) 
always represents favorable ankylosis.  

38 C.F.R. § 4.71a, Diagnostic Code 5243 (in effect after 
September 26, 2003).  

The Board now turns to its analysis of the evidence of 
record.  Upon review of the evidence, under orthopedic 
manifestations of his IVDS, there is no basis for increasing 
his rating beyond 20 percent.  38 C.F.R. § 4.7.  That is, 
with regard to orthopedic manifestations of the Veteran's low 
back disability under the General Rating Formula for Diseases 
and Injuries of the Spine, the evidence of record does not 
demonstrate entitlement to a higher 40 percent evaluation in 
that neither ankylosis nor forward flexion of the 
thoracolumbar spine to 30 degrees or less has been 
demonstrated.  Specifically, the September 2004 VA examiner 
documented 75 degrees flexion, 30 degrees extension, lateral 
flexion of 30 degrees both right and left, and rotation of 
30 degrees both right and left.  The August 2007 VA examiner 
noted 45 degrees flexion upon repetitive motion, 30 degrees 
extension, lateral flexion of 20 degrees to the right and 30 
degrees to the left, and rotation of 20 degrees to the right 
and 30 degrees to the left.  The March 2009 VA examiner in a 
September 2009 addendum recorded 60 degrees flexion, 20 
degrees extension, lateral flexion of 25 degrees to the left 
and 30 degrees to the right, and rotation of 50 degrees to 
the right and 40 degrees to the left.  There has never been 
evidence of any form of ankylosis.   

With regard to functional loss, the Board acknowledges that 
his IVDS causes pain, tenderness, difficulty with daily 
activities, and difficulty working.  At times he has taken 
medication such as Motrin.  He reports "incapacitating 
episodes" where he has to stay at home.  But notably, the 
March 2009 VA examiner in a September 2009 addendum noted no 
increase in pain or fatigue after three repetitions of range 
of motion of the lumbar spine.  Overall, his factors of 
functional loss simply do not cause limitation of flexion to 
30 degrees or less or anything remotely similar to ankylosis.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 
206-207.  Ankylosis is the immobility and consolidation of a 
joint due to disease, injury or surgical procedure.  See, 
e.g., Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].  Because the Veteran was able 
to move his lumbar spine - although not with normal range of 
motion, by definition, his lumbar spine is not immobile.  In 
sum, although significant, any functional loss present is 
adequately represented in the 20 percent rating assigned, as 
well as the separate 10 percent ratings assigned for his 
right and left lower extremities as discussed below.  

With regard to incapacitating episodes, there is 
insufficient evidence of incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months, which is required for a higher 
40 percent rating.  38 C.F.R. § 4.7.  In this regard, in the 
September 2009 addendum to the March 2009 VA examination 
report, the Veteran alleges incapacitating episodes occurring 
three times each month with varying periods of longevity.  
However, there is no objective evidence of bed rest 
prescribed by a physician to support the conclusion that the 
Veteran has experienced an actual incapacitating episode.  
That is, irrespective of the Veteran's assertions, there is 
no evidence or allegation of bed rest prescribed by a 
physician to support the existence of any "incapacitating 
episode" as specifically defined by Diagnostic Code 5243.  
Notably, his VA, SSA, and private treatment records do not 
refer to incapacitating episodes as defined by the 
regulation.  

With regard to neurological symptoms, the Veteran has 
credibly indicated on numerous occasions that his back pain 
radiates down to his lower extremities with pain, numbness, 
and tingling in his feet and thighs.  See December 2004 NOD; 
June 2005 VA Form 9; and all VA examinations since 2004.  
Moreover, objectively, a November 2007 VA magnetic resonance 
imaging (MRI) report confirmed moderate exit neuroforaminal 
narrowing due to foraminal bulges and facet hypertrophy to 
irritate the exiting L5 never roots.  Most importantly, the 
September 2009 VA neurological examiner confirmed numbness 
and paresthesia that occurs in an intermittent fashion in 
conjunction with certain positions that radiates from his 
lower back.  The examiner opined that the Veteran "likely" 
has a degree of compressive radiculopathy at the L5 roots 
bilaterally.  Despite this evidence,  the RO did not 
specifically assign separate ratings for neurological 
manifestations of his low back disability to the lower 
extremities under 38 C.F.R. § 4.124a, Diagnostic Code 8520, 
incomplete paralysis of the sciatic nerve.  In this regard, 
the Board sees as well there is some evidence against 
assignment of separate ratings for radiculopathy.  See e.g., 
September 2009 VA addendum examination; private December 2008 
New England Neurological Associates report.  However, 
resolving doubt in the Veteran's favor, the Board will assign 
separate neurological ratings, as it is in the Veteran's 
benefit.        
  
The Board emphasizes it is only considering a rating for 
neurological symptoms to the feet, not the thighs.  In this 
regard, the September 2009 VA neurological examiner explained 
that the Veteran also had neuralgia paresthetica to the 
thighs with sensory deficit.  The examiner added that this is 
associated with the Veteran's nonservice-connected obesity 
and constitutes dysfunction of the lateral femoral cutaneous 
nerve.  Similarly, a February 2008 VA pain clinic note stated 
that thigh numbness was only associated with the Veteran 
wearing of a tight belt.  Therefore, symptoms of thigh 
numbness will not be considered in assigning a rating here.

Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term "incomplete paralysis" indicates 
a degree of lost or impaired function substantially less than 
the type of picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is only sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a.    

Under Diagnostic Code 8520, mild incomplete paralysis of the 
sciatic nerve, and therefore also neuritis and neuralgia of 
that nerve, warrants a 10 percent rating; moderate incomplete 
paralysis warrants a 20 percent rating; moderately severe 
incomplete paralysis warrants a higher 40 percent rating; and 
severe incomplete paralysis of the sciatic nerve with marked 
muscular atrophy warrants a 60 percent rating.  With complete 
paralysis of the sciatic nerve, which warrants an 80 percent 
rating, the foot dangles and drops, there is no active 
movement possible of muscles below the knee, and flexion of 
the knee is weakened or (very rarely) lost.  Id. 

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123 (2009).

The words "slight," "mild," "moderate" and "severe" as 
used in the various diagnostic codes are not defined in the 
VA Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.  It should also be noted that use of terminology such 
as "severe" by VA examiners and others, although an element 
of evidence to be considered by the Board, is not dispositive 
of an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.  

There is evidence suggestive of "mild" incomplete paralysis 
of the sciatic nerve due to the Veteran's lumbar spine 
disorder warranting separate additional 10 percent ratings 
for the lower extremities.  38 C.F.R. § 4.7.  Specifically, 
the Veteran has consistently reported numbness and tingling 
and pain to the feet and lower extremities.  See December 
2004 NOD; June 2005 VA Form 9; and all VA examinations since 
2004.  In addition, VA examinations dated in September 2004, 
August 2007, and September 2009 confirm symptoms of 
"intermittent" radiculopathy, decreased reflexes, radiating 
pain, numbness, tingling, and paresthesia.  An October 2008 
VA neurological consult confirms "trace" ankle reflexes.  
However, the Veteran's own statements and the medical 
evidence of record document no evidence of foot drop, bowel 
or bladder impairment due to his low back, significant 
sensory loss, weakness, muscle atrophy, loss of tone, loss of 
strength of the lower extremities, or other organic changes 
that could entitle him to a higher rating above 10 percent.  
The September 2009 VA neurological examiner described the 
radiculopathy as "intermittent," and not "persistent."  
The September 2004 VA examiner, August 2007 VA examiner, and 
September 2009 VA neurological examiner all documented a 
negative straight leg raise.  A private December 2008 New 
England Neurological Associates report added that the 
Veteran's problems with urination, erections, and peripheral 
neuropathy were not related to his service-connected low back 
disorder.  As such, separate 10 percent ratings, but no 
greater, for "mild" radiculopathy of the lower extremities 
associated with the Veteran's lumbar spine disability are 
granted.  38 C.F.R. § 4.3.       

Combining under 38 C.F.R. § 4.25 (the combined rating table), 
with consideration of the bilateral factor, the separate 
evaluations of the Veteran's chronic orthopedic and 
neurologic manifestations of his IVDS (i.e., 20, 10, and 10 
percent) yields a 40 percent rating for the lumbar spine 
under Diagnostic Code 5243.  

Fenderson Consideration

The Board adds that it does not find that the Veteran's IVDS 
with bilateral lower extremity radiculopathy should be 
increased for any other separate period based on the facts 
found during the appeal period.  Fenderson, 12 Vet. App. at 
126.  That is, since the Veteran's low back and radicular 
symptoms have remained relatively constant throughout the 
appeal at 20 percent (for the lumbar spine), 10 percent (for 
the right lower extremity), and 10 percent (for the left 
lower extremity), staged ratings are unjustifiable.  In 
short, these respective ratings should be effective 
throughout the entire appeal period.   


ORDER

An initial disability rating higher than 20 percent for IVDS 
of the lumbar spine is denied.  

An initial 10 percent disability rating for neuropathy of the 
right lower extremity associated with the lumbar spine 
disability is granted, subject to the laws and regulations 
governing the payment of VA compensation.

An initial 10 percent disability rating for neuropathy of the 
left lower extremity associated with the lumbar spine 
disability is granted, subject to the laws and regulations 
governing the payment of VA compensation.




REMAND

However, the Board is remanding the TDIU and increased rating 
issues for referral  of an extra-schedular evaluation by the 
Director of Compensation and Pension Service, pursuant to 
38 C.F.R. § 4.16(b) and 38 C.F.R. § 3.321(b).  

With regard to a TDIU, the Board sees the RO has not 
developed or adjudicated this issue.  However, the Court 
recently held that a request for a TDIU, whether expressly 
raised by Veteran or reasonably raised by the record, is not 
a separate "claim" for benefits, but rather, can be part of 
a claim for an initial rating for a disability.  Rice v. 
Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, 
if during the course of an initial rating appeal, the 
claimant or the evidence of record reasonably raises the 
question of whether the Veteran is unemployable due to a 
disability for which an initial rating is sought, then part 
and parcel with the initial rating claim is the issue whether 
a TDIU is warranted as a result of that disability.  Id.  

Overall, as discussed in detail below, the Board finds the 
evidence of record has reasonably raised the issue of 
entitlement to a TDIU as an element of the initial rating 
claim on appeal.  Since entitlement to a TDIU is part of the 
Veteran's initial rating claim, the proper remedy here is for 
the Board to remand, rather than refer, the TDIU issue to the 
Agency of Original Jurisdiction (AOJ) for proper development 
and adjudication.    

In this regard, VA's Office of General Counsel has stated 
that when the issue of entitlement to a TDIU for a particular 
service-connected disability or disabilities is raised in 
connection with a claim for an increased rating for such 
disability or disabilities, the Board would have jurisdiction 
to consider the TDIU issue.  If the Board determines that 
further action by the RO is necessary with respect to TDIU, 
the Board should remand rather than refer the TDIU issue for 
further development.  See VAOPGCPREC 6-96 at para. 12, 13 
(August 16, 1996); Cf. Godfrey v. Brown, 7 Vet. App. 398, 409 
(1995).  In addition, VA's Office of General Counsel also 
stated that when the issue of entitlement to an 
extraschedular rating or a TDIU rating arises in connection 
with an appeal in an increased rating case, the Board is not 
precluded from issuing a final decision on the issue of an 
increased schedular rating and remanding the extraschedular 
rating or TDIU rating issue to the RO.  See VAOPGCPREC 6-96 
para. 14, 15 (August 16, 1996).  

Therefore, first, the RO (AMC) should send a VCAA notice 
letter to the Veteran for his TDIU claim on a schedular and 
extra-schedular basis.  This letter should notify the Veteran 
and his representative of any information or lay or medical 
evidence not previously provided that is necessary to 
substantiate the TDIU claim.  The notice should also indicate 
what information or evidence should be provided by the 
Veteran and what information or evidence VA will attempt to 
obtain on the Veteran's behalf.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159.  See also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).  In addition, this letter should be compliant with 
the case of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).  That is, the Veteran should be provided notice that 
advises him of the disability rating and effective date 
elements of a claim, keeping in mind that a TDIU claim is a 
type of claim for a higher initial disability rating.  

Second, the RO should provide a VA Form 21-8940, 
Veteran's Application for Increased Compensation Based 
on Unemployability, to the Veteran.  See M21-1MR, 
IV.ii.2.F.25.i.  

Third, the September 2009 addendum to the March 2009 VA 
examination is somewhat ambiguous as to whether the Veteran 
is unemployable due to his service-connected lumbar spine 
disability.  A more definitive opinion is required.  In light 
of the inconclusive evidence discussed below, a VA opinion 
clarification is required from the March 2009 VA examiner in 
order to ascertain whether the Veteran's service-connected 
lumbar spine disability with bilateral radiculopathy, by 
itself, would cause unemployability.  Another VA examination 
is not necessary in order to provide this opinion, unless the 
March 2009 VA examiner is no longer available.    

Fourth, the Board is referring the issues of TDIU and an 
increased rating for a lumbar spine disorder with bilateral 
radiculopathy to the Under Secretary for Benefits or Director 
of Compensation and Pension Service for consideration of an 
extra-schedular evaluation under both 38 C.F.R. § 4.16(b) and 
38 C.F.R. § 3.321(b)(1).  

In this regard, a TDIU may be assigned when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  38 C.F.R. § 
4.16(a).  If there is only one such disability, it must be 
rated at 60 percent or more; if there are two or more 
disabilities, at least one disability must be rated at 40 
percent or more, with sufficient additional disability to 
bring the combined rating to 70 percent or more.  Id.  

The Veteran currently has the following service-connected 
disabilities:  IVDS of the lumbar spine, rated as 20 percent 
disabling; right lower extremity radiculopathy, rated as 10 
percent disabling; and left lower extremity radiculopathy, 
rated as 10 percent disabling.  His combined service-
connected disability rating is 40 percent.  See 38 C.F.R. 
§ 4.25 (combined ratings table).  In determining the combined 
rating, the Board has considered the bilateral factor for the 
lower extremities and the fact that all his disabilities 
ultimately are rated as one disability stemming from a common 
etiology.  See 38 C.F.R. §§ 4.16(a), 4.25, 4.26.  Thus, he 
does not satisfy the threshold minimum percentage rating 
requirements of 38 C.F.R. § 4.16(a) for a TDIU.

If, however, a Veteran fails to meet the applicable 
percentage standards enunciated in 38 C.F.R. § 4.16(a), 
rating boards should refer to the Director, Compensation and 
Pension Service for extra-schedular consideration all cases 
where the Veteran is unable to secure or follow a 
substantially gainful occupation by reason of service-
connected disability.  38 C.F.R. § 4.16(b).  See also Fanning 
v. Brown, 4 Vet. App. 225 (1993).  The Veteran's service-
connected disabilities, employment history, educational and 
vocational attainment, and all other factors having a bearing 
on the issue must be addressed.  38 C.F.R. § 4.16(b).  

In the present case, the Veteran has not worked since 2001.  
Prior to 2001, he worked at 20 different jobs back to 1983.  
See February 2003 SSA psychological examination; June 2005 VA 
psychologist letter.  During the course of his initial rating 
claim on appeal, the Veteran has submitted assertions that he 
is unemployable due to his service-connected low back 
disability.  See June 2005 VA Form 9; March 2009 VA 
examination.  However, he has also alleged on various 
occasions, and the evidence of record reveals, that other 
nonservice-connected disabilities to include mental health 
issues have prevented him from obtaining gainful employment 
since 2001.  See February 2003 SSA psychological examination; 
June 2005 VA psychologist letter.  In fact, the SSA has 
determined that the Veteran has been disabled since 2002, but 
due to psychiatric disorders, obesity, and a left knee 
problem.  His service-connected low back is not formally 
listed as a disabling cause by the SSA.  However, the 
September 2009 addendum to the March 2009 VA examination 
discussed both his service-connected low back and nonservice-
connected psychiatric disorder as factors impairing his 
ability to work.  

Since there is probative evidence of record that the Veteran 
may be unable to secure and follow a substantially gainful 
occupation due to his service-connected lumbar spine with 
bilateral radiculopathy disability, a referral of the TDIU 
claim for extra-schedular consideration is appropriate under 
38 C.F.R. § 4.16(b).  In addition, the Board concludes that 
referral of the increased rating claims to the Director of 
Compensation and Pension Service for an extra-schedular 
evaluation pursuant to 38 C.F.R. § 3.321(b)(1) is warranted, 
as there is some evidence of "marked interference" with 
employment as discussed above. 

The Board emphasizes entitlement to an extra-schedular rating 
under 38  C.F.R. § 3.321(b)(1) and a TDIU extra-schedular 
rating under 38 C.F.R. § 4.16(b), although similar, are based 
on different factors.  See Kellar v. Brown, 6 Vet. App. 157 
(1994).  An extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1) is based on the fact that the schedular ratings 
are inadequate to compensate for the average impairment of 
earning capacity due to the Veteran's disabilities.  
Exceptional or unusual circumstances, such as frequent 
hospitalization or marked interference with employment, are 
required.  In contrast, 38 C.F.R. § 4.16(b) merely requires a 
determination that a particular Veteran is rendered unable to 
secure or follow a substantially gainful occupation by reason 
of his or her service-connected disabilities.  See VAOPGCPREC 
6-96.  In this case, both regulations should be addressed on 
remand, since both have been reasonably raised by the 
evidence of record.  

The Board realizes it cannot assign an extra-schedular 
evaluation in the first instance.  See Floyd v. Brown, 9 Vet. 
App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Instead, the Board must refer the Veteran's claim to the 
Under Secretary for Benefits or Director of Compensation and 
Pension Service for this special consideration when the issue 
is either raised by the claimant or is reasonably raised by 
the evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  If, 
and only if, the Director has determined that an extra-
schedular evaluation is not warranted does the Board have 
jurisdiction to decide the claim on the merits.  

In fact, most recently, the Court held that although the 
Board is precluded from initially assigning an extraschedular 
rating, there is no restriction on the Board's ability to 
review the adjudication of an extraschedular rating once the 
Director of C & P determines that an extraschedular rating is 
not warranted.  Anderson v. Shinseki, 22 Vet. App. 423, 427-8 
(2009).  See also Floyd, 9 Vet. App. at 96-97 (stating that 
once Board properly refers an extraschedular rating issue to 
Director of C & P for review, appellant may "continue[ ] to 
appeal the extraschedular rating aspect of this claim"); see 
also 38 U.S.C.A. §§ 511(a), 7104(a)  ("All questions in a 
matter ... subject to decision by the Secretary shall be 
subject to one review on appeal to the ... Board.").  In the 
present case, the Director of Compensation and Pension has 
not yet made this initial determination.  

In conclusion, the Board refers the issues of a TDIU and a 
higher initial rating for a lumbar spine with bilateral 
radiculopathy disability to the Under Secretary for Benefits 
or Director of Compensation and Pension Service for an extra-
schedular evaluation under both 38 C.F.R. § 4.16(b) and 38 
C.F.R. § 3.321(b)(1).  

Accordingly, the case is REMANDED for the following action:

1.	As to the issue of a TDIU, send a VCAA 
notice letter notifying the Veteran of 
any information or lay or medical 
evidence not previously provided that is 
necessary to substantiate the TDIU claim 
on appeal, either on a schedular or 
extra-schedular basis.  This notice must 
indicate what information or evidence 
the Veteran should provide, and of what 
information or evidence VA will attempt 
to obtain on his behalf.  See 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
3.159(b).  This letter should also 
comply with the Court case of 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  
Specifically, this letter should advise 
him concerning the elements of a 
disability rating and an effective date.  

2.	Send the Veteran a VA Form 21-8940, 
Veteran's Application for Increased 
Compensation Based on Unemployability, 
for him to fill out.  See M21-1MR, 
IV.ii.2.F.25.i.  

3.  With regard to entitlement to a TDIU, 
the March 2009 VA examiner, J. 
McConville, MD., should provide an 
addendum to his previous opinion.  
Specifically, he should opine whether 
the Veteran's service-connected lumbar 
spine with bilateral radiculopathy 
disability, standing alone, prevents 
the Veteran from securing or following 
a substantially gainful occupation, 
without consideration of his 
nonservice-connected psychological 
disorders and his advancing age.  In 
other words, please definitively state 
whether the Veteran's service-connected 
lumbar spine disability with 
radiculopathy would by itself prevent 
him from securing gainful employment.  
The examiner should provide a detailed 
discussion of the rationale for the 
opinion rendered with consideration of 
the pertinent lay and medical evidence 
of record.  The claims folder should be 
made available for review, and the 
examiner should indicate whether such 
review was accomplished.  Another VA 
examination is not required unless the 
March 2009 VA examiner is no longer 
available.  

4.	Submit the claims for TDIU and an 
initial higher rating for a lumbar spine 
disability with bilateral radiculopathy 
to the Under Secretary for Benefits or 
Director of Compensation and Pension 
Service for an extra-schedular 
evaluation under both 38 C.F.R. 
§ 4.16(b) and 38 C.F.R. § 3.321(b).  An 
extra-schedular rating under 
38 C.F.R. § 3.321(b)(1), is based on the 
fact that the schedular ratings are 
inadequate to compensate for the average 
impairment of earning capacity due to 
the Veteran's disabilities.  Exceptional 
or unusual circumstances, such as 
frequent hospitalization or marked 
interference with employment, are 
required.  In contrast, 
38 C.F.R. § 4.16(b), merely requires a 
determination that a particular Veteran 
is rendered unable to secure or follow a 
substantially gainful occupation by 
reason of his or her service-connected 
disabilities.  See VAOPGCPREC 6-96.  The 
extra-schedular evaluation must address 
both 38 C.F.R. § 4.16(b) and 38 C.F.R. 
§ 3.321(b).  Under 38 C.F.R. § 4.16(b), 
all of the Veteran's service-connected 
disabilities, as well as his employment 
history, educational and vocational 
attainment and all other factors having 
a bearing on his employability (or lack 
thereof) should be considered.  

5.	Then readjudicate the claims for TDIU and 
a higher initial rating for a lumbar 
spine disability with bilateral 
radiculopathy on an extra-schedular 
basis, in light of the additional 
evidence obtained.  If these claims are 
not granted to the Veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case and give them an opportunity 
to respond to it before returning the 
file to the Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


